UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

M.M.,
                                     Plaintiff,

        v.                                                 5:17-CV-1201
                                                           (TJM/DEP)
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                      DECISION & ORDER

I. INTRODUCTION

        Plaintiff M.M., acting pro se, brought this action pursuant to 42 U.S.C. § 405(g) to

review a final determination by the Commissioner of Social Security that denied his

application for benefits. The issue in this case is whether substantial evidence in the

record supports Administrative Law Judge (“ALJ”) Elizabeth Ebner’s determination that

Plaintiff is not disabled.

I.      PROCEDURAL HISTORY

        On October 29, 2014, Plaintiff filed a Title II application for disability and disability

insurance benefits as well as a Title XVI application for SSI benefits. Social Security

Administrative Record (?R.”), dkt # 12, at 165-66. A disability examiner and physician

made the initial determination that Plaintiff was not disabled on December 15, 2014. Id. at

92-97. Plaintiff filed a timely request for a hearing on January 20, 2015. Id. at 102-03.

                                                  1
ALJ Elizabeth Ebner presided over a video hearing on September 13, 2016. See Id. at

125. The ALJ issued an unfavorable decision on December 28, 2016, which Plaintiff

appealed. The Social Security Appeals Council denied his appeal on August 29, 2017.

Id. at 10, 162. This action followed.

       Plaintiff proceeds under § 205(g) of the Social Security Act, as amended, 42 U.S.C.

§ 405(g), to review the Commissioner’s final decision.

II.    FACTS

       Plaintiff originally filed his claim for disability due to osteoarthritis in his feet, right

hand, and left toes, as well as high blood pressure, depression, anxiety, and an enlarged

prostate. Id. at 16-17, 20. He alleged these conditions had prevented him from working

since September 1, 2011. Id. at 13. After retiring from a Rochester school district in 2001,

Plaintiff worked various sales jobs. Id. at 49-52. These positions required different

degrees of standing and lifting. Id. After a brief stint as a waiter, Plaintiff began working

another sales job that allowed him to remain seated and did not require lifting. Id. at 51-

52. He lost this job when the company went out of business. Id. at 52. Plaintiff was

employed at a restaurant cleaning the parking lot and doing minor maintenance at the time

of his hearing before the ALJ. Id. at 53-54. Plaintiff alleges his medical conditions make

him unable to work more than two to four hours a day for an average of fifteen hours per

week. Id. at 54. He walks approximately 100 yards to get to work. Id. at 64. Plaintiff

objects to an examining physician’s determination that he has “no restrictions” on his

ability to work. Id. at 58-61. At the hearing before the ALJ, Plaintiff claimed that

“excruciating pain” would keep him from performing even a sedentary job full time. Id. at

65.

                                                  2
       Rena Serkin, a vocational expert, testified before the ALJ that a hypothetical

individual with the same residual functional capacity the ALJ assigned to Plaintiff–limited

to “the medium range” of physical exertion–could perform any of Plaintiff’s previous sales

jobs. Id. at 68. The expert further testified that, even if limited to “the light range,” Plaintiff

would be able to perform his “inside sales” and “tile sales” jobs. Id. The expert further

testified that, using the ?light” limitation, an individual could work as a mail clerk, small

product assembler, or price marker. Id. at 69. Such positions, the vocational expert

testified, are nationally availablel. Id. The vocational expert also testified that, even

limited to only sedentary work, an individual with Plaintiff’s limitations could still perform

Plaintiff’s prior inside sales job or other nationally available work. Id. The vocational

expert also testified that if Plaintiff had limitations that left him unable to remain on task

thirty percent of the time, he would not be employable. Id. at 70. Similarly, the vocational

expert concluded that if Plaintiff had pain and numbness so severe in his right foot that he

could work only two hours at a time, he would be unemployable. Id. at 71.

III.   THE COMMISSIONER’S DECISION

       The ALJ completed a five-part evaluation to determine whether Plaintiff qualified for

disability and SSI benefits, as required by 20 CFR 404.1520(a) and 416.920(a). Id. at 11-

20. The ALJ first determined that Plaintiff had not engaged in substantial gainful activity

since September 1, 2011, the alleged onset date. Id. at 12. Next, the ALJ found that

Plaintiff had the severe impairments of ?right foot pain, osteoarthritis, lower back pain, high

blood pressure, and hallux valgus.” Id. at 13. The ALJ also found that Plaintiff’s

?bronchitis, hypertension, and anxiety . . . caused not more than a minimal degree of

limitation in [his] ability to work.” Id. The ALJ focused on Plaintiff’s physical ailments,

                                                 3
finding his alleged mental health impairments ?non-severe.” Id.

       At the third stage of the evaluation, the ALJ concluded that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of

the impairments listed in the Social Security regulations. Id. at 14. The ALJ found that

Plaintiff’s disability could not be established as a ?disorder[] of the spine” or as a

musculoskeletal or cardiovascular disability within the language of the regulations. Id.

       Next, the ALJ determined that Plaintiff had the residual functional capacity ?to

perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)” with some

exceptions. Id. at 15. Plaintiff, the ALJ concluded, could only occasionally climb ramps

and stairs, balance, stoop, kneel, crouch, or crawl. Id. Plaintiff was unable to climb

ladders, ropes, or scaffolds and could not be exposed to unprotected heights or

dangerous moving mechanical parts. Id. Additionally, Plaintiff would be ?off task” five

percent of an eight-hour workday. Id.

       The ALJ also evaluated the medical evidence of record and Plaintiff’s testimony

from the hearing. Id. at 15-18. Plaintiff had testified that he could not work full-time,

primarily due to his osteoarthritis. Id. at 16. W hile the ALJ found that Plaintiff’s medically

determinable impairments could reasonably be expected to cause his alleged symptoms,

Plaintiff’s claims regarding the intensity, persistence and limiting effects of the symptoms

were not consistent with the evidence. Id. Plaintiff’s reported osteoarthritis was

consistent with the medical record, the ALJ found, but that record was limited. Id. at 18.

?Except for the consultative examination, there are very few treatment notes by his

providers.” Id. The evidence failed to show consistent treatment for Plaintiff’s foot pain

and there were no treatment records for his alleged urinary infrequency. Id. The ALJ

                                                4
found Plaintiff’s testimony at the hearing inconsistent with the severity of his symptoms. Id.

Plaintiff testified that he had been working every day for the past three years, sometimes

in the rain. Id. He also lifted a maximum of twenty pounds at this job and walked

approximately 100 yards to work and back home. Id.

       The fourth step in the evaluation process required the ALJ to determine if Plaintiff

could still perform his past relevant work in light of his residual functional capacity. See Id.

at 18-20. The ALJ found Plaintiff capable of performing his past relevant work in ?tile

sales” and ?indoor sales.” Id. at 18. Plaintiff had previously worked in ?auto sales” and

?tile sales,” both ?light” jobs. Id. Plaintiff also had worked in the ?sedentary” job of ?inside

sales” and the ?medium” job of ?maintenance.” Id. The ALJ relied on the statements of a

vocational expert who testified that, considering his residual functional capacity, Plaintiff

could work in ?tile sales” or ?inside sales.” Id. at 19. The expert further testified that, even

limited to ?light work,” Plaintiff would be able to work as a mail clerk, small production

assembler, or price marker. Id. at 20. All three of these positions are available in the

national economy. Id. This testimony allowed the ALJ to determine that ?considering the

claimant’s age, education, work experience, and residual functional capacity,” Plaintiff

could make ?a successful adjustment to other work that exists in significant numbers in the

national economy.” Id. For that reason, the ALJ issued a finding of ?not disabled.”

IV.    STANDARD OF REVIEW

       The Court's review of the Commissioner's determination is limited to two inquiries.

See 42 U.S.C. § 405(g). First, the Court determines whether the Commissioner applied

the correct legal standard. See Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999);

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998); Cruz v. Sullivan, 912 F.2d 8, 11 (2d

                                                5
Cir. 1990); Shane v. Chater, No. 96-CV-66, 1997 WL 426203, at *4 (N.D.N.Y July 16,

1997)(Pooler, J.) (citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)). Second,

the Court must determine whether the Commissioner's findings are supported by

substantial evidence in the administrative record. See Tejada, 167 F.3d at 773; Balsamo,

142 F.3d at 79; Cruz, 912 F.2d at 11; Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982). A Commissioner's finding will be deemed conclusive if supported by substantial

evidence. See 42 U.S.C. § 405(g); see also Perez, 77 F.3d at 46; Townley v. Heckler, 748

F.2d 109, 112 (2d Cir. 1984) ("It is not the function of a reviewing court to determine de

novo whether a Plaintiff is disabled. The [Commissioner's] findings of fact, if supported by

substantial evidence, are binding.") (citations omitted). In the context of Social Security

cases, substantial evidence consists of "more than a mere scintilla" and is measured by

"such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1 427, 28 L. Ed.2d

842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 126 (1938)). W here the record supports disparate findings and provides

adequate support for both the Plaintiff's and the Commissioner's positions, a reviewing

court must accept the ALJ's factual determinations. See Quinones v. Chater, 117 F.3d 29,

36 (2d Cir. 1997) (citing Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982)); Alston v.

Sullivan, 904 F.2d 122, 126 (2d Cir. 1990). Although the reviewing court must give

deference to the Commissioner’s decision, a reviewing court must bear in mind that the

Act is ultimately “‘a remedial statute which must be ‘liberally applied;’ its intent is inclusion

rather than exclusion.’” Vargas v. Sullivan, 898 F.2d 293, 296 (2d Cir. 1990) (quoting



                                                6
Rivera v. Schweiker, 717 F.2d 719, 723 (2d Cir. 1983)).

V.     DISCUSSION

       In his pro se complaint and brief, Plaintiff offers no specific grounds for challenging

the ALJ’s opinion. See Pl.’s Br. at 1. Plaintiff merely references the documents he

previously submitted to the ALJ and reasserts that he is incapable of being on his feet for

more than ten to twenty hours per week. Id. This Court, however, must construe pro se

filings liberally, which are ?held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976)). The Court must here determine whether substantial evidence

supports the ALJ’s decision that Plaintiff is not disabled, employing this generous

standard. The Court finds, given the generalized nature of Plaintiff’s challenge and his pro

se status, that the best means of analyzing his appeal is to determine whether substantial

evidence supports the ALJ’s findings at each stage of the required analysis.

       In analyzing Plaintiff’s claim, the ALJ first concluded that Plaintiff had not engaged

in substantial gainful activity since September 1, 2011. R. at 12. The ALJ considered

Plaintiff’s current employment at Delmonico’s Steak House and concluded that his

reported earnings were not indicative of substantial gainful activity. Id. at 13. Plaintiff

does not refute this conclusion; he provided recent pay stubs to ?show [the Court] I’m

living under the poverty level.” Pl.’s Br. at 1. It is therefore uncontested that substantial

evidence supports the ALJ’s finding at the first step of her analysis.

       At the second stage of the disability analysis, the ALJ found that Plaintiff had the

severe impairments of ?right foot pain, osteoarthritis, lower back pain, high blood pressure,



                                               7
and hallux valgus.” R. at 13. The ALJ determined that the remaining ailments that

Plaintiff complained of were ?non-severe.” Id. at 13-14. Plaintiff’s brief does not challenge

these findings. See Pl’s Br. at 1. He alleges ?problems in [his] feet” that limit his ability to

work. Id. The ALJ accepted as severe all claims of foot pain. R. at 13. Additionally,

substantial evidence supported the ALJ’s conclusion that the other ailm ents were not

severe. Id. The ALJ weighed the differing diagnoses of Plaintiff’s impairments against the

other available evidence and properly gave more weight to conclusions supported by the

record as a whole than to any individual, subjective claim. Id.

       At step three, the ALJ was required to compare the impairments identified in the

prior step to the impairments enumerated in the Social Security regulations. As above,

Plaintiff offers no specific challenges to this determination. See Pl.’s Br. at 1. The ALJ

reviewed the record evidence and concluded that Plaintiff’s impairments did not establish

disability under the statutory category ?disorders of the spine.” R. at 14. No evidence in

the record showed ?significant neurological abnormalities” or ?arachnoiditis or stenosis

with claudication and other manifestations.” Id. The ALJ further compared Plaintiff’s foot

impairments to other listings for musculoskeletal issues but found no match. Id. Finally,

the ALJ considered the cardiovascular listings, but found that Plaintiff’s high blood

pressure was not significantly limiting to satisfy that category either. Id. There is no

record evidence to suggest that Plaintiff’s ailments should have been compared to other

categories within the Social Security regulations nor does Plaintiff suggest any other

categories in his brief. Substantial evidence supports the ALJ’s conclusion at the third

step of her evaluation.

       The ALJ next determined that Plaintiff had the residual functional capacity to

                                                8
perform ?light work,” with some limitations on movement. R. at 15. Plaintiff’s brief

reasserts his claim that his foot impairment prevents him from standing for more than a

few hours every day. Pl.’s Br. at 1. The ALJ found ?severe impairments that cause

functional limitations” but disagreed that Plaintiff was incapable of working. R. at 17-18.

As the medical records contained very few treatment notes, the ALJ did not give

significant weight to the primarily consultative examinations. Id. at 18. Plaintiff’s testimony

regarding his current job obligations, however, contradicted his claim that he could not

work full time. Id. The ALJ, giving Plaintiff the benefit of the doubt, concluded that he was

limited to light work. Id. The ALJ also considered Plaintiff’s alleged urinary problems and

found he would be off task five percent of the workday, despite a lack of evidence in the

record. Id. at 17. Evidence indicates that Plaintiff continues to perform work at the

steakhouse consistent with this determination. The ALJ additionally factored in some

limitations that had only minor evidentiary support, such as time off task for Plaintiff’s

urinary condition and limitations on movement. Substantial evidence therefore supports

the ALJ’s conclusion that Plaintiff retained the residual functional capacity for light work.

       For the final two steps of the disability analysis, the ALJ relied on the testimony of a

vocational expert. Id. at 18-20. The expert answered hypothetical questions regarding the

work available to someone with Plaintiff’s residual functional capacity. Id. An ALJ may

rely on such testimony as long as the assumptions that it is based upon are supported by

substantial record evidence. See McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014);

Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983). As addressed abov e,

substantial evidence supports the ALJ’s determination of Plaintiff’s residual functional

capacity. Based on this finding, the vocational expert testified that Plaintiff could perform

                                               9
his past relevant work in ?tile sales” or ?inside sales.” R. at 19. Plaintiff here makes no

claims regarding his ability to perform either of these past jobs. The ALJ had substantial

evidence to conclude that Plaintiff is not disabled because he has the residual f unctional

capacity to do his past relevant work. 20 C.F.R. § 404.1560(b)(3).

       The ALJ next found that jobs exist in the national economy that Plaintiff could

perform based on his residual functional capacity. R. at 19. This was the final step in the

ALJ’s review. The ALJ based this determination on the vocational expert’s testimony that

someone with Plaintiff’s limitations could work as a mail clerk, small production assembler,

or a price marker. Id. at 19-20. Plaintiff does not challenge the conclusion that he is able

to perform these or other similar jobs. The vocational expert’s testimony, based on

Plaintiff’s residual functional capacity, provides substantial evidence for the conclusion that

Plaintiff is able to perform work that is available in the national economy. In the end, The

ALJ had substantial evidence to find that Plaintiff is not disabled. The testimony of the

vocational expert supported the conclusion that Plaintiff had the residual functional

capacity to perform his past relevant work or to find other work that available in the

national economy.

VI.    CONCLUSION

       For the foregoing reasons, the Plaintiff’s motion for judgment on the pleadings is

hereby DENIED. The government’s motion for judgment on the pleadings is hereby

GRANTED. The Clerk of Court is directed to CLOSE the case.

IT IS SO ORDERED.

DATED:February 8, 2019



                                              10
11
